Citation Nr: 1330345	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), alcohol abuse, and a dysthymic disorder.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the knees, prior to December 19, 2008.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee from December 19, 2008 (excluding the temporary total rating period from February 3, 2009, to March 31, 2010), and in excess of 30 percent from April 1, 2010.  

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee on and after December 19, 2008.  

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967; from November 3 to November 5, 2001; and from January 2004 to April 2005.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision entered in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By its decision of September 2009, the Board decided the Veteran's claims for increase for carpal tunnel syndrome of the right upper extremity and PTSD.  In addition, the Board remanded the issues of entitlement to service connection on a direct and secondary basis for hypertension and a claim for an increased rating for degenerative joint disease of the knees, evaluated as 10 percent disabling as a single entity, so that additional development could be undertaken.  The Board also therein found that a timely notice of disagreement had been received by VA as to previously denied claims for service connection for lichen planus, sickle cell trait, and a shoulder disorder, and those issues were remanded as well to the RO for issuance of a statement of the case pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  

While the case remained in remand status, the RO by its rating decision of July 2010 assigned separate 10 percent ratings for degenerative joint disease of each knee, effective from December 19, 2008.  As well a temporary total rating under 38 C.F.R. § 4.30 was assigned for the right knee from February 3, 2009, to March 30, 2010, and a 30 percent schedular evaluation was assigned for right knee disability, effective from April 1, 2009.  By further rating action in August 2010 the above-noted 30 percent rating was made effective from April 1, 2010.  

The Veteran was furnished a statement of the case in July 2010 regarding the aforementioned Manlincon issues involving claims for service connection for lichen planus, sickle cell trait, and a shoulder disorder.  Inasmuch as no timely substantive appeal was thereafter received by VA as to any of those matters, they are not within the Board's jurisdiction for review at this time and are not herein further addressed.  

This appeal is REMANDED to the VARO based on the Veteran's representation by a private attorney.  VA will notify the Veteran if further action is required on his part.


REMAND

By its September 2009 remand, the Board, in part, directed the RO to obtain medical opinions as to the likelihood that the Veteran's hypertension was directly related to his military service or secondary to his service-connected psychiatric disorder.  In response, a VA examination was undertaken in November 2009, findings from which yielded a diagnosis of hypertension and a medical opinion that the Veteran's hypertension was at least as likely as not caused by or a result of service, based on the reported inservice onset of borderline hypertension during the 1980s and prescribed use of antihypertensive medication beginning in 1995.  However, active service of the Veteran during the 1980s or 1990s is not now shown by the record and, based on such opinion, further clarification of the Veteran's dates of active service is necessary, as is additional medical opinion.  

Notice, too, is taken that the RO in February 2010 obtained a supplemental medical opinion regarding the relationship of the Veteran's hypertension to his PTSD.  That opinion was that the Veteran's hypertension was not as likely as not caused by or a result of his PTSD and only in the rationale did the VA examiner indicate that his opinion was in part based on medical literature that there was no verifiable evidence that hypertension was directly related to or aggravated by PTSD.  

"[N]ot due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. at 439, 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  In this instance, the actual opinion provided did not address the specific question of aggravation.  Further, in terms of causality the opinion offered was limited to that of the impact of PTSD, when in fact the service-connected psychiatric disorder is that of PTSD, alcohol abuse, and a dysthymic disorder.  On the basis of the foregoing, the Board finds that the referenced medical opinions are inadequate and further medical opinion as sought by the Board previously is necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand confers upon the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders). 

Further review indicates that the Veteran's claim for secondary service connection for hypertension has not been adjudicated under the dispositive regulation, 38 C.F.R. § 3.310, prior to entry of the most recent remand or subsequently.  Moreover, the supplemental statement of the case (SSOC) furnished to the Veteran in July 2010, the only decisional document pertaining to the appellate issues which was compiled while this case remained in remand status, did not reference or otherwise entail a review of all pertinent evidence received by VA since issuance of the most recent decisional document in March 2008.  As well, no additional SSOC was provided to the Veteran following entry of the rating decision in August 2010 as to one or more issues herein on appeal, to include the assignment of a modified effective date for a 30 percent rating for right knee disability.  These errors likewise preclude the Board from reaching the merits of the issues on appeal and corrective actions are needed on remand as to each.  See 38 C.F.R. § 3.103 (2013).  

Accordingly, this case is REMANDED for the following actions:

1.  Verify the dates of active service of the Veteran, to include each and every period of active duty, active duty for training, and inactive duty training.  

2.  Obtain any and all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

3.  Afford the Veteran a VA examination to ascertain the nature and etiology of his claimed hypertension.  His VA claims file should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, a clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's hypertension, if any, originated during any period of active duty or active duty training or is otherwise attributable to his active service or any event therein?  

b)  Is hypertension shown to have been manifested during the one-year period immediately following the Veteran's discharge from any period of active service of 90-days or more?  If so, how and to what degree any such hypertension was manifested should be fully detailed.  

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, if any, was caused or aggravated by his service-connected PTSD, alcohol abuse, and dysthymic disorder?  If it is determined that his PTSD was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

4.  Afford the Veteran a VA examination in order to ascertain the nature and severity of his service-connected left and right knee disorders.  His VA claims file should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, a clinical evaluation inclusive of detailed range of motion studies of each knee, as well as an assessment of pain and functional loss and their effects, if any.  Any diagnostic testing deemed necessary by the examiner should also be conducted.  All pertinent diagnoses should then be set forth. 

5.  Lastly, readjudicate the issues on appeal on the basis of all of the pertinent evidence of record and all governing legal authority, to include 3.310.  If any benefit sought continues to be denied, issue to the Veteran an SSOC that fully describes all of the evidence considered since issuance of the SSOC in March 2008, and then afford him a reasonable period in which to respond, followed by a return of the case to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



